COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF A. S., A CHILD,              §               No. 08-22-00040-CV

                        Appellant.                §                  Appeal from the

                                                  §                383rd District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 2020DCM6526)

                                              §
                                            ORDER

       On March 10, 2022, this Court issued an order for mediation referral. The order required

the parties to confer and attempt to agree upon a qualified mediator within twenty days of the date

of the order and notify the Court of the mediator’s name and contact information. On April 7,

2022, Appellant’s counsel informed the Court that the parties were unable to agree upon a qualified

mediator. Therefore, the Court ORDERS the appeal to continue. The suspension of the appellate

timetable is lifted, and the Record shall be filed in this Court on or before May 8, 2022.

       IT IS SO ORDERED this 8th day of April, 2022.


                                              PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.